An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1262
                        NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014


STATE OF NORTH CAROLINA

      v.                                        Cabarrus County
                                                Nos. 04 CRS 8966-67, 9284
TYRONE RAYNARD GLADDEN                               04 CRS 13160, 12008
                                                     05 CRS 2084


      Appeal by defendant from order entered 9 July 2013 by Judge

W. Erwin Spainhour in Cabarrus County Superior Court.                    Heard in

the Court of Appeals 26 May 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Sherri Horner Lawrence, for the State.

      Center for Death Penalty Litigation, by Vernetta R. Alston,
      for defendant-appellant.


      HUNTER, Robert C., Judge.


      In 2007, a jury found defendant guilty of two counts of

first-degree      murder,    four    counts      of   solicitation     to   commit

murder,     and   one    count      each   of    first-degree      burglary     and

conspiracy to commit murder.           Defendant appealed, and this Court

found no error in a unanimous opinion filed on 3 August 2010.

See State v. Gladden, No. COA09-626, 2010 WL 3001504 (N.C. Ct.
                                          -2-
App. Aug. 3, 2010), cert. denied, 365 N.C. 88, 706 S.E.2d 472

(2011).     In February of 2013, defendant filed a motion for DNA

testing.      Defendant appeals from the trial court’s 9 July 2013

order denying his motion for DNA testing.1

      Counsel appointed to represent defendant on appeal has been

unable to identify any issue with sufficient merit to support a

meaningful argument for relief on appeal and asks that this

Court     conduct    its    own    review       of   the   record    for   possible

prejudicial error.           Counsel has shown to the satisfaction of

this Court that she has complied with the requirements of Anders

v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State

v.   Kinch,    314   N.C.    99,    331   S.E.2d     665   (1985),    by   advising

defendant of his right to file written arguments with this Court

and providing him with the documents necessary for him to do so.

      In addition to counsel’s brief, defendant filed a document

on his own behalf with this Court.                    Rather than articulating

specific      arguments     for    relief,      however,   defendant’s     document

consists of a list of citations to the trial transcript and

defendant’s observations about the evidence presented at trial.

1
  Defendant also filed a motion to reconsider the trial court’s
order, which the trial court denied on 19 July 2013.
Defendant’s notice of appeal references both orders, and both
are included in the record on appeal, but the motion for
reconsideration and order denying it address no additional
issues other than those raised in the initial motion and order.
                                      -3-
The sum of these observations appears to be a continuation of

defendant’s     claims    that   additional       items    should    have     been

subjected to further DNA testing or fingerprint analysis, so

that the trial court erred by denying his motion for additional

DNA testing.      Nothing in defendant’s filing, however, undermines

the trial court’s conclusion that defendant failed to satisfy

his   burden     of    proof   for   obtaining     additional       DNA   testing

pursuant to N.C. Gen. Stat. § 15A-269 (2013).                     See State v.

Hewson,    __   N.C.    App.   __,   __,    725   S.E.2d   53,    57-58     (2012)

(holding that the defendant failed to show that the requested

DNA evidence would be material in light of the other evidence of

guilt).

      In   accordance     with   Anders,     we   have    fully   examined    the

record to determine whether any issues of arguable merit appear

therefrom.      We have been unable to find any possible prejudicial

error and conclude that the appeal is wholly frivolous.



      AFFIRMED.

      Judges STEPHENS and ERVIN concur.

      Report per Rule 30(e).